By the Chancellor.

The plaintiff had a day in Court, of which he should have availed himself, or lie should state some satisfactory reason why he did not, for it is not sufficient that he merely wrote to counsel, but he should have gone in person, or have sent his plea of non est factum ; but if from any circumstances, not imputable to himself, he could not have gone, or his plea had miscarried, and he had made his motion for an injunction, without standing by and acquiescing in the progress of legal proceedings against himself, this Court might interpose : but the defence of the plaintiff" was lost by his own neglect, and his after acquiescence until an execution, and then replevying the debt, and waiting until the time of the replevin is nearly out; aud moi-e especially, since his father, who, it is said, directed his name; to be signed to the bond, is since dead. This Court cannot, under all these circumstances, interpose.
Motion denied-.